Citation Nr: 0830266	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  02-17 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in May 2001 by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for a psychiatric disorder.  

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in September 2004; a transcript of that 
hearing is of record. 

In December 2004 the Board remanded the veteran's claim for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  During the pendency of this appeal, the Court 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), finding that the VCAA notice requirements 
applied to all elements of a claim.  The Board notes that a 
letter dated in December 2004 that pertained to VCAA 
requirements relating to service connection was mailed to the 
veteran's former address in Minnesota.  His last known 
mailing address, however, is in St. Louis, Missouri.  As the 
case is being remanded for additional development, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claim for service-
connection is provided.

The veteran contends he is entitled to service connection for 
a psychiatric disorder to include schizophrenia and a 
depressive disorder, stating that he was mentally healthy 
when he entered military service, but was unstable and 
incompetent when he was discharged under honorable 
conditions.  He further asserts that his multiple Article 15 
disciplinary actions were related to his mental illness.

A February 1976 enlistment examination report and June 1978 
examination report both showed normal psychiatric findings.  
A March 1977 service treatment note indicated that the 
veteran was brought to the clinic in an intoxicated condition 
while on duty to have BA (blood alcohol) level drawn.  The 
examiner opined that an injury to the veteran's feet was 
probably related to intoxication.

The veteran's service personnel records contained multiple 
Article 15 disciplinary reports, reflecting behavior to 
include wrongfully appropriating military vehicles and 
willfully disobeying orders.  A June 1978 letter recommending 
the veteran's elimination from military service cited his 
inability to adjust to military life, continual problems 
accepting military discipline, little to no effort in making 
adjustments, marginal job performance, substandard personal 
appearance, and poor attitude.  A July 1978 memorandum 
indicated that the reason for the veteran's separation from 
service was failure to maintain acceptable standards for 
retention.

The evidence of record shows that the veteran received 
ongoing psychiatric treatment for schizophrenia from October 
1998 to March 2000 while in federal custody.  In a Federal 
Medical Center psychiatric evaluation report dated in 
December 1999, the veteran stated that he has been mentally 
ill all his life, but denied receiving any psychiatric 
treatment during his childhood years.  

VA outpatient and inpatient treatment records dated from 
December 1994 to April 2001 show ongoing psychiatric 
treatment as well as multiple emergency room admissions for 
reported suicidal ideation and acute intoxication.

The veteran indicated in a September 2003 statement that he 
would be hospitalized until October 2003 at "S.E.M.O. CTC."  
In written statements and during his September 2004 hearing, 
he testified that he attempted suicide at a St. Louis, 
Missouri VA Hospital in 1982.  The December 2004 remand 
instructions directed the RO to obtain any pertinent VA or 
private treatment records, including records from "S.E.M.O. 
CTC" and the complete treatment records from the St. Louis 
VA Medical Center (VAMC).  A remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Moreover, as the claims file 
only includes VA treatment notes to April 2001, any 
additional VA records since that time should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA and private 
treatment records.

The December 2004 remand instructions also requested that the 
RO obtain Social Security Administration (SSA) records 
pertaining to disability benefits that apparently had been 
awarded.  A January 2008 response form the SSA indicated that 
the records had been destroyed.  An April 2008 SSA facsimile 
to the Southeast Missouri Community Treatment Center 
indicated that from January 2008 the veteran's monthly 
disability payment was $637 per month.  Where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  This duty extends 
to obtaining a copy of the SSA decision awarding or denying 
benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  
Therefore, the RO should make an additional attempt to obtain 
records used in determining disability status for SSA 
purposes.

In a February 2008 VA mental disorders examination report, 
the veteran stated that he had auditory hallucinations that 
began before and continued during his military service.  He 
described controlling the voices during service with alcohol 
binges.  The psychiatrist diagnosed schizophrenia, chronic 
undifferentiated type; alcohol dependence; history of other 
substance abuse; and cocaine dependence in remission as per 
the veteran.  The examiner noted that the first clear 
evidence of the veteran seeking treatment for hallucinations 
was after he left military service.  He opined that it was 
possible that the mental illness could have started in mild 
form before he joined the service or during service, but 
there was no way to substantiate the onset in an objective 
way.   
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to confirm 
the veteran's last known address.  They 
are to enlist the aid of the veteran's 
service representative in their efforts 
to ascertain the veteran's whereabouts.  
All efforts to contact the veteran are to 
be documented and associated with the 
claims folder.  

2.  The veteran should be provided with 
all appropriate VCAA notification 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and as interpreted 
by United States Court of Appeals for 
Veterans Claims and the U.S. Court of 
Appeals for the Federal Circuit.  Notice 
to the veteran must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  The AMC/RO should make an additional 
attempt to obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for SSI 
benefits as well as the medical records 
relied upon concerning that claim.  

4.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for a psychiatric disorder 
since April 2001.  Of particular interest 
are the complete treatment records from 
the St. Louis VA Medical Center and from 
"S.E.M.O. CTC" (apparently the 
Southeast Missouri Community Treatment 
Center).  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard to 
allow the veteran the opportunity to 
obtain and submit those records for VA 
review.

5.  Following receipt of the requested 
data as well as the completion of any 
additional development deemed necessary, 
the RO should refer the veteran's claims 
folder to a qualified psychiatrist.  The 
examiner should review the veteran's 
entire claims folder, giving particular 
attention to the veteran's service 
personnel records and February 2008 VA 
examination report.  After reviewing the 
record and noting such review, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that the veteran's psychiatric 
disorder had its onset during military 
service.  The rationale for all opinions 
expressed should be provided.

6.  The RO/AMC must adjudicate the issue 
of entitlement to service connection for 
a psychiatric disorder with consideration 
of all applicable laws and regulations.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




